Citation Nr: 1634944	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  13-18 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to nonservice-connected pension benefits.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Navy from March 1956 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 denial letter from administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  A Board videoconference hearing was held in June 2016 before the undersigned.  The hearing transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have qualifying active service during a period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1501, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  With respect to the claim for nonservice-connected pension benefits, the outcome of that issue is controlled by the Veteran's dates of service.  Those dates are not in dispute and the law is controlling, so no amount of notice or assistance would enable him to obtain the benefit sought.  Consequently, statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to this claim as the resolution is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  


Law and Analysis

VA will pay a pension to each veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his own misconduct.  38 U.S.C.A. §§ 1502, 1521. 

In pertinent part, eligibility for a pension may be established by a veteran having active service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Active military, naval, or air service includes active duty, any period of active duty training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).

For this case, the pertinent periods of war are June 27, 1950, to January 31, 1955 (Korean conflict); February 28, 1961, to May 7, 1975 (Vietnam Era); and August 2, 1990, through such date to be prescribed by Presidential proclamation or law (Persian Gulf War era).  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. § 3.2 (2015).  With regard to the Vietnam era, the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964, and ending on May 7, 1975, inclusive, is the established period of war in all other cases.  38 C.F.R. § 3.2(f).  

The Veteran's DD Form 214 (Certificate of Release or Discharge from Active Duty), shows that he served on active duty from March 1956 to October 1957, which is after the Korean conflict.  The Veteran has not alleged that he had active service at any other time.  Although he also had a period of Reserve obligation that ended on March 14, 1962, overlapping with the start of the Vietnam era in 1961, as noted above this is only for veterans who actually served in the Republic of Vietnam.  There is no record that the Veteran had service in Vietnam during his Reserve service.  Because the Veteran's active service does not fall during a wartime period, it does not meet the threshold requirement for nonservice-connected pension benefits.  

In this case, the Veteran does not dispute his dates of service, but rather, contends that his civilian employment as a Navy contractor aboard the U.S.S. Arleigh Burke in August 2007 constitutes qualifying active service.  At his 2016 Board hearing, he testified that at that time the ship was on "Red Sea pirate patrol" off the Somalian Coast.  The Veteran further testified that since he was awarded hazard pay above and beyond what was normally received for contractors, this should qualify as wartime service.  See June 2016 Hearing Transcript; see also April 2012 Notice of Disagreement and June 2013 VA Form 9.  Although the Veteran was aboard the U.S.S. Arleigh Burke during a period of war, his status as a Navy contractor does not, as a matter of law, constitute qualifying active duty service, and the circumstances under which ADT or IDT service may qualify as active service for VA benefit purposes are not alleged or shown in this case.  

The Board has carefully reviewed the Veteran's contentions, but unfortunately the evidence simply does not show that he has qualifying military service during a period of war, and his claim for nonservice-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Although sympathetic to the Veteran's claim and appreciative of his honorable service to our country, the Board is bound by the law, and has no authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104.  Equitable relief is solely within the discretion of the Secretary of Veterans Affairs, and is not within the jurisdiction of the Board.  See McCay v. Brown, 8 Vet. App. 378 (1995); Harvey v. Brown, 6 Vet. App. 416 (1994); 38 C.F.R. § 2.7.


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


